                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ENERTRODE, INC.,                                      Case No. 16-cv-02458-HSG
                                   8                      Plaintiff,                              ORDER GRANTING PLAINTIFFS'
                                                                                                  MOTION TO EXCLUDE
                                   9               v.                                             UNDISCLOSED WITNESSES
                                  10        GENERAL CAPACITOR CO. LTD, et al.,                    Re: Dkt. No. 258
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION

                                  14            Plaintiffs seek exclusion of four witnesses—S. Hobie Frady, CPA, Gregory Maus, Marina

                                  15   Yakovleva, and Richard Clarke—whom Defendants included in their witness list, but whom

                                  16   Defendants had not previously identified “in their Rule 26 disclosures or in any discovery

                                  17   responses.” See Dkt. No. 258, at 2 (“Motion”). Plaintiffs argue that if Defendants properly

                                  18   disclosed these witnesses, Plaintiffs could have “engage[d] in documentary and testimonial

                                  19   discovery – with plenty of time for evaluation and follow-up discovery – regarding what these

                                  20   witnesses knew.” Id. at 3. Absent this opportunity, Plaintiffs argue, “[a]llowing these witnesses

                                  21   to testify at trial . . . is highly prejudicial to Plaintiffs.” Id.

                                  22   II.      LEGAL STANDARD

                                  23            Federal Rule of Civil Procedure 26(a)(1)(A)(i) provides that, except for situations

                                  24   inapplicable here, “a party must, without awaiting a discovery request, provide to the other parties

                                  25   . . . the name and, if known, the address and telephone number of each individual likely to have

                                  26   discoverable information—along with the subjects of that information—that the disclosing party

                                  27   may use to support its claims or defenses, unless the use would be solely for impeachment.” The

                                  28   Rule further requires that each party must supplement or correct this initial disclosure “in a timely
                                   1   manner if the party learns that in some material respect the disclosure . . . is incomplete or

                                   2   incorrect, and if the additional or corrective information has not otherwise been made known to

                                   3   the other parties during the discovery process or in writing . . . .” Id. at 26(e)(1)(A).

                                   4           Rule 37(c)(1) provides: “If a party fails to provide information or identify a witness as

                                   5   required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

                                   6   evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

                                   7   harmless.” In addition, or instead, the court may also impose other appropriate sanctions provided

                                   8   for in Rule 37. See Fed. R. Civ. P. 37(c)(1)(A)-(C). “The party facing sanctions bears the burden

                                   9   of proving that its failure to disclose the required information was substantially justified or is

                                  10   harmless.” R & R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240, 1246 (9th Cir. 2012).

                                  11           Rule 37(c)(1) “gives teeth” to Rule 26’s disclosure and supplementation requirements. Yeti

                                  12   by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The Advisory
Northern District of California
 United States District Court




                                  13   Committee Notes to the 1993 amendments to Rule 37 describe subsection (c)(1) as a “self-

                                  14   executing,” “automatic sanction [that] provides a strong inducement for disclosure of material”

                                  15   that must be disclosed pursuant to Rule 26. Rule 37(c)(1) sanctions based on failure to disclose

                                  16   evidence in a timely manner may be appropriate “even when a litigant’s entire cause of action or

                                  17   defense” will be precluded. Yeti, 259 F.3d at 1106.

                                  18   III.    DISCUSSION

                                  19           Defendants do not argue that their failure to timely identify these witnesses as required by

                                  20   Rule 26 was substantially justified. Instead, Defendants argue that their failure to disclose Maus,

                                  21   Yakovleva, and Clarke was harmless, because “Plaintiffs were well aware of [them] during

                                  22   discovery in this case.” Dkt. No. 270, at 4 (“Opposition”). To that end, Defendants rely on

                                  23   United States v. Booth, No. 9-cv-1689 (AWI), 2013 WL 3541615 (E.D. Cal. July 11, 2013), and

                                  24   All Star Seed v. Nationwide Agribusiness Ins. Co., No. 12-cv-146–L (BLM), 2013 WL 1882260

                                  25   (S.D. Cal. May 3, 2013), for the proposition that failing to disclose a witness is harmless where

                                  26   “the opposing side had full notice that [sic] of the existence of the witness and fully understood the

                                  27   important role he/she had in relation to the facts of the case.” Opposition at 3.

                                  28           The Court finds Defendants’ purported reliance on Booth and All Star Seed unavailing.
                                                                                           2
                                   1   First, those cases are not controlling authority. Second, in All Star Seed, the parties identified

                                   2   witnesses “before the close of discovery,” when “allowing the use of the witnesses and evidence

                                   3   [was] not likely to disrupt the trial . . . as no trial date [had] been set.” See All Star Seed, 2013 WL

                                   4   1882260, *8–11. That is quite unlike the situation here, where Defendants only identified the

                                   5   contested witnesses in pretrial filings. The fact that these individuals’ names may have shown up

                                   6   somewhere in the discovery in the case is insufficient to satisfy the requirements of Rule 26. See

                                   7   Pinterest, Inc. v. Pintrips, Inc., No. 13-cv-04608-HSG, 2015 WL 2268498, at *5 (N.D. Cal. May

                                   8   14, 2015) (“The Rule is not satisfied simply by disclosing the name of an individual in some other

                                   9   context during discovery.”). And whether or not Plaintiffs previously may have known generally

                                  10   that these people exist, that fact does not make Defendants’ failure to comply with Rule 26’s

                                  11   disclosure requirements harmless. As Plaintiffs explain, had they known that Defendant planned

                                  12   to offer these people at trial in support of Defendants’ case, they would have engaged in greater
Northern District of California
 United States District Court




                                  13   discovery regarding these witnesses, which they cannot do now on the eve of trial. See Motion at

                                  14   3.

                                  15          Separately, Defendants argue that “even if the Court orders the exclusion of the witnesses

                                  16   at issue in this case, such an exclusion should not apply to the right of the Defendants to call such

                                  17   witnesses solely for impeachment or rebuttal.” See Opposition at 5. And Defendants appear to

                                  18   say that they only intend to call Frady “to rebut or impeach Plaintiff Zhong’s testimony

                                  19   concerning her use (and misuse) of General Capacitor funds.” Id. at 4. The Court need not decide

                                  20   now whether any of these witnesses could be properly called solely as rebuttal or impeachment

                                  21   witnesses under some future circumstances.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          3
                                   1   IV.    CONCLUSION

                                   2          The Court GRANTS Plaintiffs’ motion to exclude the testimony of S. Hobie Frady,

                                   3   Gregory Maus, Marina Yakovleva, and Richard Clarke. The Court will determine whether any of

                                   4   these witnesses may testify as a rebuttal or impeachment witness if and when Defendants seek to

                                   5   introduce such testimony.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 11/7/2018

                                   8                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
